Title: To James Madison from George Davis (Abstract), 17 February 1805
From: Davis, George
To: Madison, James


17 February 1805, Tunis. No. 24. “I have the honor to inform you of the safe arrival of the Tunisien Xebec at Sphax; the Rais came to Tunis on the 19th. ultimo, and made several complaints as was naturally anticipated, (esta l’usanza) to wit, of the loss of two chests of cloathing, damage done to the vessel, her rigging &c. I gave a decisive refusal to any compensation; his complaints were in consequence repeated to the Bey, who sent me a message on the following morning requesting, that the owner of the Corsair might be satisfied, as it was promised, that the Vessel should return in the same good order she was taken; the amount of the demands, are of little consequence; a statement has been made to the Consul General, who, will decide on the propriety of the measure.
“No answer has yet been received from Commodore Barron, to His Excellency the Bey’s letter—two Tripolitan Corsairs are out, a Xebec mounting Six guns, and a Ketch of eight—the Xebec, captured a Sardinian packet boat, on board of which were a number of Cisalpines; they were reclaimed and liberated by the French Consul, & arrived at this place a few days since.
“The prospect for the next harvest is very great; the Bashaw’s chief fear, is, that our Squadron should appear off Tripoli in the months of April & May—which would force the Inhabitants of the City to be constantly under arms; and the Mountaineers & Bedouins, who are again in a state of revolt, would, destroy the crop. The Famine in Algiers, is very great—here everything is excessively high; but the immense quantity of grain, which daily arrives from the Levant and other quarters, has free’d us from all the dreadful consequences, that attend a dearth in these States.”
